DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Claims 1-12 and 15-20 are pending in this application, of which claims 1, 7 and 15 are independent claims. Claims 13-14 have been cancelled by the Applicant. Claims 16-20 are newly added via this amendment.
Applicant’s arguments in the remarks filed on 12/03/2021 with respect to claims 1-12 and 15-20 under prior art rejection have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12, 15-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (US Pub. 2018/0175968, hereinafter “Shin”) in view of Farag (US Pub. 2006/0022765) and further in view of Yuan et al. (US Pub. 2017/0317864, hereinafter “Yuan”).
Regarding claims 1, 7 and 15, Shin discloses a communications device applied to a code division multiplexing communications system {Shin: [0054]-[0056]: communication devices of network supporting CDMA}, the communications device comprising:
a processor or a chip {Shin: Fig. 26: [0288]-[0289]: wireless communication system including BS eNB 2610 and terminal device UEs 2620 including processor or a chip 2611 and 2621 respectively} configured to:
modulate a first bit stream by using a first modulation scheme to obtain a first modulation symbol, modulate a second bit stream by using a second modulation scheme to obtain a second modulation symbol {Shin: Figs. 12: [0160]: generating (first, second) modulation symbols (C3…CN) for each (first, second) low power UEs},
and modulate, by using a third modulation scheme, a combined bit stream
obtained by combining the first bit stream and the second bit stream to obtain a joint modulation symbol, wherein the third modulation scheme is obtained based on the first modulation scheme and the second modulation scheme {Shin: Figs. 12: [0160]: generating third modulation symbols (C1, C2) for high power UEs by using combing first bit stream b1 with bits of high power signals a1 … aM};
obtain a first modification coefficient and a second modification coefficient based on the first modulation symbol, the second modulation symbol, and the joint modulation symbol {Shin: [0164]-[0165]; [0235]; [0242]: determining via equation 8 and/or equations 13 and 14 the first alpha ‘α’ and second beta ‘β’ modification coefficient based on the precoding vectors and codebook index of the first and second modulation symbols and superposed or joint modulation symbol};
modify the first modulation symbol by using the first modification coefficient to obtain a first modified modulation symbol, and modify the second {Shin: Fig. 12: [0164]-[0165]; Figs. 23-24: [0235]-[0237]; [0242]-[0243]: the first and second modulation symbols of the near UE (NU) and far UE (FU) are modified for the superposition constellation};
perform power control processing on the first modified modulation symbol by using a preset first power control factor to obtain a first modified modulation symbol obtained after the power control, and perform power control processing on the second modified modulation symbol by using a preset second power control factor to obtain a second modified modulation symbol obtained after the power control {Shin: Fig. 25: [0270]-[0284]: BS sets the modulation schemes for the first and second signals and sets the transmission powers for first and second modulation scheme at S2510-S2520}; and
combine the first modified modulation symbol obtained after the power control and the second modified modulation symbol obtained after the power control to obtain a combined modulation symbol obtained after power control {Shin: Fig. 25: [0276]-[0280]: BS combining the first and second modulation schemes with superposed constellations or rotated superposed constellations at S2530}; and
a transmitter coupled to the processor {Shin: Fig.25-26: [0284]; [0311]-[0313] transmitter 4212 and 4312 coupled to processor 4210, 4310}, and configured to send the combined modulation symbol obtained after the power control to a terminal device {Shin: Fig.25-26: [0284]: BS transmits the superposed constellation or rotated superposed constellation signals to the near UE (NU) ad far UE (FU)}.
However, Shin fails to disclose a processor configured to modulate, by using a third modulation scheme, a combined bit stream obtained by combining the first bit stream and the second bit stream to obtain a joint modulation symbol, wherein the third modulation scheme is obtained based on the first modulation scheme and the second modulation scheme; and wherein to obtain the first modified modulation symbol obtained after the power control and the second modified modulation symbol obtained after the power control the processor is configured to: multiply the first modified modulation symbol by the preset first power control factor to obtain the first modified modulation symbol obtained after the power control and multiply the second modified modulation symbol by the preset second power control factor to obtain the second modified modulation symbol obtained after the power control.
Farag discloses a processor configured to modulate, by using a third modulation scheme, a combined bit stream obtained by combining the first bit stream and the second bit stream to obtain a joint modulation symbol, wherein the third modulation scheme is obtained based on the first modulation scheme and the second modulation scheme {Farag: Figs. 4-5: [0019]-[0025]: third modulation scheme 16QAM is obtained based on combining first bit stream b0 and second bit stream b1 into X-NOR LU 120 unit to create joint modulation symbol}.
Farag and Shin before him before the effective filing date of the claimed invention to modify Shin’s transceiver circuit to add 16QAM converter circuit as taught by Farag to Shin, as with the 16QAM converter circuit, Shin’s NOMA modulating circuit can therefore combine the first and second bit stream to provide a combined bit stream for a joint modulation symbol to improve the cost expenditure and time consuming in design and develop a higher order modulator to meet the need for higher speed in wireless communication system {Farag: [0008]}.
However Shin and Farag further fail to disclose wherein to obtain the first modified modulation symbol obtained after the power control and the second modified modulation symbol obtained after the power control the processor is configured to: multiply the first modified modulation symbol by the preset first power control factor to obtain the first modified modulation symbol obtained after the power control and multiply the second modified modulation symbol by the preset second power control factor to obtain the second modified modulation symbol obtained after the power control.
Yuan discloses wherein to obtain the first modified modulation symbol obtained after the power control and the second modified modulation symbol obtained after the power control the processor is configured to: multiply the first modified modulation symbol by the preset first power control factor to obtain the first modified modulation symbol obtained after the power control and multiply the {Yuan: [0015]; [0018]-[0019]; [0028]; [0031]-[0032]; Figs. 4-5: [0069]-[0070]; [0077]-[0094]: power-normalized modulated symbol sequences S1 and S2 are multiplied with first power and second power factors (                        
                            
                                P
                                1
                            
                        
                     and                         
                            
                                P
                                2
                            
                        
                    ) to obtain a new power-normalized modulate symbol sequences before performing a superposition combining S1 and S2 for transmitting to UE}.
Similarly to Shin, Yuan shares the same field of endeavor in providing superposition of combining symbols transmitted to the mobile devices; As a result, it would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Yuan before him before the effective filing date of the claimed invention to modify the modulation symbols by multiplying the modulation symbols with a power control factors as taught by Yuan into Shin, as with the power control factors multiplied to the modulation symbol, sequences, Shin can therefore control the ratio of the transmission power of each symbol sequences to improve multiuser channel capacity by implementing the flexibility in different power data streams transmission of multiple user {Yuan: [0010]-[0011]}.
Regarding Claims 2, 8 and 16, Shin, Farag and Yuan disclose the communications device according to claim 7, wherein to obtain the first modification coefficient and the second modification coefficient based on the first modulation symbol, the second modulation symbol, and the joint modulation symbol, the processor is configured to: obtain the first modification coefficient {Shin: Figs. 11-12: [0160]-[0170]: the combined or superposed constellation are estimated based on the first and second modification coefficients alpha ‘α’ and beta ‘β’ that are the results from the calculation of each UE position that are generated from different codebook index and precoding vectors (see equations 8-12 at [0164]-[0170])}.
Regarding Claims 3, 9 and 17, Shin, Farag and Yuan disclose the communications device according to claim 8, wherein to obtain the first modification coefficient and the second modification coefficient, the processor is configured to: obtain a real part of the combined modulation symbol and a real part of the joint modulation symbol and obtain the first modification coefficient and the second modification coefficient based on a numerical relationship between the real part of the combined modulation symbol and the real part of the joint modulation symbol; or
to obtain the first modification coefficient and the second modification coefficient, the processor is configured to: obtain an imaginary part of the combined modulation symbol and an imaginary part of the joint modulation symbol and obtain the first modification coefficient and the second modification coefficient based on a numerical relationship between the imaginary part of the {Shin: [0120]: table 1, table 2: codebook index for the precoding vectors are formed with imaginary parts. Shin: [0164]-[0170]: equations 8-12 shows the method of calculation for the first, second and third modulation symbol using the real part, the imagery part and coefficient alpha and beta}.
Regarding Claims 4, 10 and 18, Shin, Farag and Yuan disclose the communications device according to claim 9, wherein a modulation constellation diagram corresponding to the third modulation scheme is a Gray code modulation constellation diagram {Shin: Figs. 11-12: [0159]-[0160]: circuit of Fig. 12 is a bit-level Gray converter. Farag: Fig. 4: [0019]: circuit of Fig. 4 including Gray or X-NOR logic}; and the processor is further configured to: before modulating the second bit stream by using the second modulation scheme to obtain the second modulation symbol, perform an XNOR operation on the first bit stream and the second bit stream to obtain a third bit stream; and modulate the third bit stream by using the second modulation scheme to obtain the second modulation symbol {Farag: Fig. 4: [0019]: circuit of Fig. 4 performs X-NOR operation for first bit stream and second bit stream to obtain a third bit stream and third modulation symbols I2 and Q2 at the modulator 220}. 
Regarding Claims 6, 12 and 20, Shin, Farag and Yuan disclose the communications device according to claim 11, wherein the first modulation scheme is a quadrature phase shift keying (QPSK) modulation scheme, and the second modulation scheme is a 16QAM modulation scheme or a QPSK {Shin: Figs. 23-24: Figs. 15-16: [0183]; [0186]-[0187]; [0190]; [0194]: first modulation scheme for near UE (NU) and second modulation scheme for far UE (FU) may use an of QPSK and 16 QAM}.
Allowable Subject Matter
Claims 5, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5, 11 and 19, Shin, Farag and Yuan fail to disclose the communications device according to claim 7, wherein to combine the first bit stream and the second bit stream to obtain the joint modulation symbol the processor is configured to: in response to determining that a quantity of bits of the first bit stream is same as a quantity of bits of the second bit stream, sequentially combine the first bit stream and the second bit stream at an equal interval; or
in response to determining that the quantity of bits of the first bit stream is different from the quantity of bits of the second bit stream. determine, in the combined bit stream, an interval of adjacent bits in the second bit stream based on the quantity of bits of the first bit stream and the quantity of bits of the second bit stream, and then combine the first bit stream and the second bit stream based on the interval of adjacent bits.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).     
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

March 10, 2021